ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/03/2022 has been entered. Claims 1-16 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, this information disclosure statements is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:	Claim 2 has been amended as follows:	The case of claim 1, wherein 	a space is bounded by the first and second protruding members between the exterior shell and the lower housing member, and 	the multiport hub is disposed in the space.
Reasons for Allowance
Claims 1-16 are allowed.		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, 12, 14, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations:	“wherein 	the housing comprises an exterior shell and a lower housing member,	the exterior shell comprises a first protruding member projecting away from an inner surface of the exterior shell and a second protruding member projecting away from the inner surface of the exterior shell, 	each of the first protruding member and the second protruding member is configured to abut the lower housing member, 	the first protruding member comprises a first cavity,	the second protruding member comprises a second cavity, 	the lower housing member comprises a first hole and a second hole, 	the first hole is aligned with the first cavity,	the second hole is aligned with the second cavity, and 	the exterior shell and the lower housing member are coupled to each other using a first fixture inserted into the first cavity via the first hole and a second fixture inserted into the second cavity via the second hole”	The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 11, 13, 15, 16, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 11, and at least in part, because claim 11 recites the limitations: 	“wherein 	the housing comprises an exterior shell and a lower housing member, 	the exterior shell comprises a first protruding member projecting away from an inner surface of the exterior shell and a second protruding member projecting away from the inner surface of the exterior shell, 	each of the first protruding member and the second protruding member is configured to abut the lower housing member,	the first protruding member comprises a first cavity,	the second protruding member comprises a second cavity,	the lower housing member comprises a first hole and a second hole, 	the first hole is aligned with the first cavity, 	the second hole is aligned with the second cavity, and	the exterior shell and the lower housing member are coupled to each other using a first fixture inserted into the first cavity via the first hole and a second fixture inserted into the second cavity via the second hole”
The aforementioned limitations in combination with all remaining limitations of claim 11, are believed to render said claim 11 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Furthermore, the examiner has compared these claims to the claims in the priority chain US Application No. 16/821,113 for any possible double patenting issues. No conflicting claims have been identified.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/Examiner, Art Unit 2835May 26, 2022
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835